DETAILED ACTION
Election of Species According to the Figures and Specification
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
This application is directed to the following patentably distinct species of a reinforcement member of an imaging unit:
the first embodiment of Figure(s) 3A & 3B;
the second embodiment of Figure(s) 4A & 4B;
the third embodiment of Figure(s) 5A & 5B;
the fourth embodiment of Figure(s) 5C & 5D;
the fifth embodiment of Figure(s) 5E;
the sixth embodiment of Figure(s) 6;
the seventh embodiment of Figure(s) 7;
This application is directed to the following patentably distinct species of an imaging chip and cover glass of an imaging unit:
the first embodiment of Figure(s) 8 & 9;
the second embodiment of Figure(s) 10 & 11;
the third embodiment of Figure(s) 12;
the fourth embodiment of Figure(s) 13;
This application is directed to the following patentably distinct species of a planar device of the imaging unit:
the first embodiment wherein the planar device includes a buffer, a condenser, an inductor, and a resistance, which amplify an image signal;

the third embodiment wherein the planar device includes a processing circuit that processes the image signal, such as an analog-digital conversion circuit;

Applicant is advised that for each of the above-identified groups of patentably distinct species, the reply to this requirement to be complete must include the following:
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); 
(ii) an identification of the generic claims, including any claims subsequently added; and
(iii) an identification of the claims drawn to the elected species, including any claims subsequently added. 
Claims that are neither generic nor drawn to the elected species will be withdrawn. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The above-identified species are independent or distinct because they do not overlap in scope (MPEP §806.04(b)); or are mutually exclusive (MPEP §806.04(f)). In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; or the species or groupings of patentably indistinct species have acquired a separate status in the art due 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/
Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795